Citation Nr: 0911123	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  93-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an extraschedular rating for the residuals of 
a tempoparietal bone fracture with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO denied the Veteran's claim for an 
increased evaluation for service-connected residuals of a 
tempoparietal bone fracture with headaches.  In a June 2004 
decision, the Board remanded the Veteran's claim to the RO 
for consideration of an extraschedular rating.  The requested 
development has been completed, and the claim is now properly 
before the Board for appellate consideration.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing at the RO in January 
2008; a transcript is of record.


FINDINGS OF FACT

The service-connected disability, residuals of a 
tempoparietal bone fracture with headaches, is not shown to 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular Rating 
Schedule standards.


CONCLUSION OF LAW

The criteria for referral of the Veteran's case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension (C&P) Service for consideration of extraschedular 
evaluation for the residuals of a tempoparietal bone fracture 
with headaches have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

VA has sent the Veteran several letters informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  The letters informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the rating decision, SOC, 
and SSOCs explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.  VA sent the Veteran a letter regarding 
the requirements of Vazquez-Flores, supra, in May 2008.  In 
addition, any notice errors in regards to Vazquez-Flores did 
not affect the essential fairness of the adjudication because 
the letters, rating decision, SOC, and SSOCs discussed above, 
together with the substantial development of the Veteran's 
claim before and after providing notice, rendered the notice 
and timing errors non-prejudicial.  In this regard, the Board 
notes that, although the VCAA letters did not specifically 
conform to the requirements provided in Vazquez-Flores, the 
Veteran was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Factual Background, and Analysis

The Veteran has been granted a 10 percent disability rating 
for the residuals of a tempoparietal bone fracture with 
headaches, and seeks a higher evaluation on an extraschedular 
basis.  In addition, the Veteran has a 20 percent evaluation 
for degenerative joint disease of the left knee with 
limitation of flexion; a 10 percent evaluation for a seizure 
disorder; a 10 percent evaluation for tinnitus, left ear; a 
10 percent evaluation for degenerative joint disease, left 
knee, with limitation of extension associated with 
degenerative joint disease, left knee, with limitation of 
flexion; and a noncompensable evaluation for left ear hearing 
loss.  His current combined evaluation is 50 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular Rating Schedule standards.  Where the such an 
exceptional case is indicated, the Board is to refer the case 
to the Director, C&P Service, for extraschedular 
consideration.  Id.  The Board is also not precluded from 
concluding on its own, where the evidence so warrants, that 
referral for extraschedular consideration is not appropriate.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (Board may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or reach such a conclusion on its own).

At May 1991 VA neurology treatment the Veteran complained of 
headaches every two weeks.  He said he had to lie down when 
he got headaches, and was bothered by bright lights.  In 
addition, the headaches were accompanied by nausea.  In May 
1992 he underwent a VA examination at which he was noted to 
have a history of headaches.  At September 1995 VA treatment, 
he complained of severe headaches for the prior two weeks 
without nausea of vomiting.

At a September 1997 Travel Board hearing before a VLJ in 
which one of the issues was an increased rating for the 
residuals of a tempoparietal bone fracture with headaches, 
the Veteran testified that he got headaches when he got upset 
and that this could be as much as three times in one week.  
On the other hand, he said that he could go two weeks without 
a headache, and then they could come in bunches.  When he had 
a headache, he would have to sit or lie down, could not 
tolerate noise, and did not like to be around people.  He had 
taken various medications for his headaches.

In June 1999 the Veteran had a neurological examination 
through QTC services, at which he complained of frequent head 
pain since 1972 that he associated with a motor vehicle 
accident.  He reported having an average of 8 headaches a 
month which usually occurred in clusters for 2 or 3 days 
before resolving for up to a week.  The pain was in the 
bitemporal area and was a dull, throbbing ache.  He did not 
take medication for the headaches and they were not 
associated with nausea, vomiting, or visual changes.  On 
examination the Veteran was oriented to person, place, and 
time and his immediate recall and memory were not impaired.  
His cranial nerves, motor examination, sensory examination, 
and coordination were normal, and his reflexes were reduced.  
The examiner diagnosed the Veteran with cluster-type 
headaches.  He noted that the Veteran was precluded from 
driving a motor vehicle, working at heights, and working 
around dangerous machinery because of his seizures, but did 
not mention his headaches in this regard.

The Veteran complained of headaches on a daily basis at 
October 1999 VA neurology treatment with the last "bad" 
headache occurring a week before.  The more severe headaches 
were associated with photophobia and would cause him to have 
to lie down.  The pain was rated as an 11 out of 10 and was 
not associated with vomiting, and he felt that he got relief 
from Tylenol with codeine and Tegretol.  The Veteran was to 
try valpoic acid to decrease the frequency of severe 
headaches.

At March 2000 VA neurology treatment the Veteran reported 
that his headaches were preceded by a funny feeling and a 
minor throbbing, sometimes with dizziness.  The headaches 
could last for days and usually involved both sides of the 
head without vomiting or nausea.  He had tried Valproic acid 
with no effect, and no other medications had been effective 
in treating the headaches.  December 2000 VA neurology 
treatment notes indicate that he had not tolerated Imitrex 
and therefore stopped taking it.  He estimated that he got 
headaches once or twice a month that would last for 1 to 2 
days.  A neurological examination was normal, and he was 
diagnosed with chronic headaches of unclear etiology.

At a February 2001 VA general medicine examination the 
Veteran complained that his headaches were happening more 
often and lasting longer.  The Veteran reported that he was 
being treated for migraine and cluster headaches, and he 
reported dizziness with the headaches.  A neurological 
examination was grossly normal and the examiner diagnosed him 
with headaches, cluster and migraine.

At May 2001 VA neurology treatment it was noted that various 
medications had failed to alleviate the Veteran's headaches 
and that he complained of having headaches that were more or 
less in clusters.  The headaches were throbbing, were located 
in the bilateral temporal area, there was no nausea or 
vomiting, he had photophobia, and he was bothered by loud 
noise.  He was diagnosed with chronic headaches with some 
migraine component vs. cluster headaches.  The Veteran was 
prescribed Inderal 10 mg twice daily for the headaches.

At a July 2002 examination arranged through QTC services, the 
Veteran said that he had frequent, throbbing pain of the 
entire head associated with nausea, photophobia, noise 
aversion and occasional blackouts.  The headaches occurred 3 
to 4 times a week, lasted all day on occasion, and caused him 
to be bed-bound.  The Veteran took Tylenol with codeine for 
headache relief.  The examiner opined that the Veteran's 
headaches affected his ability to seek gainful employment 
because he was restricted to bed rest during flare-ups.

The Veteran had another VA examination in March 2007, at 
which he reported headaches on a daily basis that varied in 
severity.  He said that over the years he had taken various 
medications that helped but "made him out of it," and at 
the time of the examination he was not taking anything.  By 
his own estimate, the Veteran had suffered 5 or 6 other head 
injuries, some before and some after the in service 
motorcycle accident that he related to his headaches.  
Although the Veteran reported that he was unconscious for 2 
weeks after the motorcycle accident, the examiner noted that 
his service treatment records do not show that he was 
unconscious or injured for a prolonged period of time.  The 
examiner opined that the Veteran's headaches were mostly 
tension-type and that it was impossible to ascertain whether 
they were due to one or more head injuries, his overall 
history and lifestyle, his underlying personality, or any 
combination thereof.  He noted that as of the time of the 
examination the Veteran was not undergoing any treatment.

At the January 2008 Travel Board hearing, the Veteran 
testified that he got headaches approximately twice a week or 
6 or 7 times a month, and that they lasted for 1 to 3 days.  
The headaches caused him to have to lie down and to be 
sensitive to light and noise.  The Veteran said that he took 
Vicodin for his headaches.

After a careful review of the evidence, the Board finds that 
referral for extraschedular consideration is not warranted, 
because such an exceptional or unusual disability picture as 
marked interference with employment or frequent periods of 
hospitalization is not shown.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b); Bagwell, supra.  The Veteran has no history of 
prolonged periods of hospitalization for his tempoparietal 
bone fracture with headaches.

Although the July 2002 VA examiner opined that the Veteran's 
headaches affected his ability to seek gainful employment 
because he was restricted to bed rest during flare-ups, the 
examination report does not indicate that he reviewed the 
Veteran's claims file or medical records before reaching this 
conclusion.  It has been held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept physician's opinion when 
it is based exclusively on the recitations of a claimant).  
Therefore, the July 2002 examiner's opinion is of little 
probative value.  The medical evidence of record discussed 
above, taken as a whole, does not show that the Veteran's 
headaches cause marked interference with employment or 
frequent periods of hospitalization.  The neurological 
examinations which he received at treatment and VA 
examinations reported grossly normal findings, and the 
limitations that the June 1999 examiner felt the Veteran had, 
such as not being able to drive or use dangerous machinery, 
were due to his seizure disorder, not his headaches.

While the Veteran's residuals of a tempoparietal bone 
fracture with headaches is undeniably real and disabling, as 
amply found over the course of the several examinations and 
treatment notes reviewed herein, there is no indication that 
the regular standards of the Rating Schedule does not afford 
appropriate compensation for this disorder and its associated 
impairment, with the current rating based on brain disease 
due to trauma under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  
The record does not reflect that this disorder has been 
causative of significant employment changes of a nature or 
degree as to take the Veteran outside the realm of normal 
schedular consideration.

The Board has considered staged ratings, in the sense of 
considering a referral of the question of an extraschedular 
rating over some portion of the interval beginning from the 
date of claim for an increased evaluation for residuals of a 
tempoparietal bone fracture with headaches as raised and 
referred by the Board in a June 2004 rating action.  However, 
the Board finds that the staged schedular ratings previously 
awarded are all that are warranted under the evidence of 
record in this case.  See Hart, supra.


ORDER

Entitlement to referral of the Veteran's case to the VA Under 
Secretary For Benefits or the Director of the VA Compensation 
and Pension Service for consideration of increased 
compensation benefits on an extraschedular basis, for 
residuals of a tempoparietal bone fracture with headaches, is 
denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


